Citation Nr: 1508168	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-06 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the reduction of the rating for a right knee disability from 30 percent to 20 percent, effective March 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to June 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file.  At that hearing, testimony was taken for a claim for entitlement to an increased rating for a right shoulder disability.  In October 2014, the RO issued a rating decision that maintained the current rating for that disability and the Veteran has not yet appealed that decision.  Accordingly, the Board does not have jurisdiction of the issue.

Given the complex procedural background in this case, a summary is helpful to understand the claims.

A February 2010 Board decision granted the Veteran a 30 percent rating for the Veteran's service-connected right knee disability pursuant to diagnostic code (DC) 5257.  The Board's decision was effectuated by a rating decision issued later that month.  Also in February 2010, the Veteran filed an informal claim for a total disability rating based on individual unemployability (TDIU).  He received a VA examination for the TDIU claim in August 2010, and it was based upon that examination that the RO proposed a rating reduction for the right knee disability.  The notice and rating decision proposing the reduction were issued in September 2010.  A December 2010 rating decision reduced the rating to 20 percent, effective March 1, 2011.  In a March 2013 statement of the case and concurrently issued rating decision code sheet, the RO amended the Veteran's ratings providing a 10 percent rating for right knee instability and a separate 10 percent rating for right knee degenerative changes pursuant to DC 5010.  Both changes were effective March 1, 2011, the effective date of the reduction.  


FINDING OF FACT

At the time of the December 2010 rating decision, the medical evidence did not reflect an improvement in the Veteran's right knee disability under the ordinary conditions of his life.


CONCLUSION OF LAW

The reduction of the Veteran's 30 percent rating for a right knee disability was improper.  38 U.S.C.A. §§  1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code (DC) 5257 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist


Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014), VA has a duty to provide notice and assistance to a claimant in order to help the claimant substantiate a claim.  

This appeal arises from disagreement with the RO's decision to reduce the rating for right knee disability from 30 to 20 percent disabling.  This decision restores that rating and thereby grants the Veteran the full benefit sought.  Further notice or assistance is not required to aid the Veteran in substantiating any aspect of the issue on appeal.

II.  Right Knee Disability Rating Framework

Pursuant to Diagnostic Code (DC) 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71(a), Diagnostic Code 5257.  The words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

III.  Facts

The Veteran was afforded a VA examination in June 2007.  The examiner began by reviewing the history of his disability.  He had reconstructive anterior cruciate ligament (ACL) surgery in 1984 and subsequently has a second surgery for rotary instability in 1994 or 1995.  He has a diagnosis of degenerative joint disease (DJD) in his right knee, but the only x-ray that appears to mention DJD is of the left knee.  A May 2007 x-ray of the right knee showed that there had been a prior surgery for ACL repair with screws imbedded in the distal femur and proximal tibia.  They did not see any change in the appearance of the medial compartment, the lateral compartment, or the patellofemoral compartment.  The Veteran recently received Synvisc injections three times in the right knee.  

The Veteran reported pain, but no weakness, stiffness, head or redness, instability or giving way.  He has a locking sensation which occurs 1-2 times weekly with residual stiffness or swelling.  He has no fatigability or lack of endurance.  He described periods of flare-ups at least 3 times a week, but denied any additional limitation of motion or functional impairment during the flare-ups.  When his knee flares-up, his knee will lock up and he is unable to extend it or walk on it properly.  After a while it will pop back into place.  He also has episodes of recurrent subluxation.  He reported that he works as a mail carrier and occasionally his knee locks up while he's on his route.  This will cause his mail deliveries to be late.

On examination, the Veteran's gait was steady.  He ambulated without a limp.  There were two well-healed scars and no erythema or warmth in comparison to the left knee.  There was no swelling.  His flexion was to 130 degrees on 8 repetitions with no additional soreness, fatigability, or lack of endurance.  Extension was to -5 degrees on 8 repetitions with no additional pain, fatigability, or lack of endurance.  Lachman's test was negative.  The anterior posterior drawer test was negative.

The Veteran testified at an RO hearing in December 2007.  With respect to his knee, he stated that the range of motion concerns could be ruled out as he did not have a problem in that area.  Rather, he stated that the degree of pain and fatigue he experienced were extreme.  He stated that he could hardly drive home after working the previous day.  He further testified that his knee condition affected his occupation, in that he walked a route to deliver mail.  Sometimes it felt okay, but other times it was terrible.  On days when he carried a heavy mail load his pain was exacerbated.  He also experienced subluxation about once per week.

VA treatment records from 2008 indicate that the Veteran had crepitus but no effusion.  He had a custom knee brace but he did not wear it.  He was a candidate for total knee replacement but he wanted to delay it as long as possible.  A March 2008 Primary Care Note indicated that the Veteran had pain on a daily basis, described as 9/10 in severity.  He reported waking up at night due to pain.

The Veteran appeared at another hearing before the RO in June 2008.  He stated that during the course of the day, his knee hurt so much that he could "hardly get through the day."  He stated that he had only missed work to attend his VA appointments.  He reported experiencing locking or subluxation every 15 minutes.  He treated his condition with aspirin.  His everyday pain was 9/10 in severity.  He reported that his treating physician told him that when he wanted to he could get a total knee replacement.  He testified that he has little difficulty with range of motion, but that pain was his primary symptom and that it is particularly severe after working.

A February 2010 Primary Care Note indicated that the Veteran treats his pain symptoms by taking 6-10 Tramadol each day.  He reported that his progressive knee and back pain have limited him to working his job only part-time; he works half days.  DJD in the right knee was confirmed by x-rays from the prior year.  On examination, there was a good range of motion with no redness, warmth, or swelling, but he did have crepitation palpated with range of motion worse on the right.  He was able to ambulate without assistive device.

A June 2010 note from a private physician prescribed that the Veteran should not have prolonged standing, lifting, walking, carrying, stooping, or driving of a work vehicle.  These activities should be limited to no more than 15 minutes per hour.

The Veteran underwent a VA examination in August 2010.  His chief complaint regarding the right knee was that "I can't work, can't walk, and can't climb stairs."  He stated that this was all secondary to knee pain and stiffness.  He denied instability, giving way, locking, effusion, swelling, heat, or redness; just generalized pain around the knee cap.  He described his pain as a 7 at best and 8 at worst.  Precipitating factors are walking more than half a block.  Relieving factors are rest.  He does not use assistive devices.  He last worked as a mailman in June of this year.

On examination, the Veteran walked unaided and unassisted, but while walking down the hall he took steps only about 4-6 inches in length.  When asked why he has such a short gait, he stated it was because of his stiffness.  When asked how long he has been walking this way, he replied "a long time."  The examiner noted that the Veteran was quite dramatic in his motions moving from sitting to standing and standing to lying down with a lot of sighing and a few grunts that exceeded any physical findings.  On the knee, there was mild medial joint line tenderness.  There was no effusion noted.  There was mild crepitus with flexion.  Negative anterior drawer sign, Lachman's and McMurray's.  There was no sign of medial collateral instability.  Passive and active range of motion was from zero to 122 degrees, and no with loss on repetition.  There were no objective signs of pain.  The Veteran did subjectively complain of pain throughout the motions and did a lot of sighing and grunting that exceeded any physical exam findings.  Muscle strength was a 5/5.  When performing a straight leg raise, he only came about four inches off the table.  When informed that the motion does not involve muscles of the knee he came up a few more inches.  He stated that he is unable to perform a squat. 

The examiner reviewed a Compensation and Pension exam from 2007 in which the Veteran stated in the description of his job that he "does not carry a heavy bag of mail, drives a small van and holds the mail with his left arm and dispenses with his right hand."  The examiner noted that he contradicted that description at this VA examination and stated that he never drove a van and has always carried his mail by hand but not carried a bag.  The examiner additionally noted that his medical records have never revealed an abnormal gait.

The Veteran underwent another VA examination in December 2010.  He reported that he no longer works his mail carrier route and is now on disability.  He has had discussions with doctors about a total knee replacement but he does not want to have one done yet.  He had his last Synvisc injection in July 2010 and "[he] couldn't walk for two days after."  The injection did not provide relief.  He stated that his right knee used to swell up all the time but it does not do so that much anymore.  He still has constant pain on a daily basis which he rates as an 8/10.  He now needs to use Tramadol to relieve the pain before going to bed.  The pain is sharp and dull and is felt all over but normally in the front of the knee.  He complained of weakness and stiffness.  There was no deformity.  When asked about giving out or locking up, he stated that his knee does so if he is trying to carry his granddaughter.  He did not note lack of endurance or recent effusion, or dislocation or subluxation.

In terms of functional impact, he stated that he cannot get a lot done.  He has trouble walking from room to room and up or down the stairs.  A few months prior to this examination he was playing hide and seek with his granddaughter and did try to run.  He cannot stand for very long or walk very far.  He never wears his knee brace because he believes it "[doesn't] work for him."  He believes his knee is getting worse.

On examination, there was no heat, tenderness, or edema.  The Veteran walked in about half length strides.  He used both hands to sit down and get up.  He did wince twice when he was standing up to leave.  Strength was about 3 out of 5 but limited by pain.  He had crepitus.  He had discomfort on motion.  Extension was to zero degrees and flexion was from zero to 70 degrees.  He grunted during range of motion measurements but there was no subjective notation of pain.  All movements were slow and deliberate.  The examiner noted that there was right quad tightness which could have contributed to the examination findings.

The Veteran appeared at a hearing before the RO in January 2011.  The Veteran reported that he has constant pain and that his knee pops out of place when does routine actions such as crossing his legs, getting out of a chair, or walking.  When his knee pops out of place it causes a sharp shooting pain.  He also noted that the other day his knee locked up for the first time in a while.  He said previously his knees were locking up once or twice a day when he was carrying the mail.  He continues to take Tramadol before bed to relieve his knee pain in order that he can sleep.

VA treatment records from 2011 through January 2013 demonstrate symptoms that are generally consistent with those previously demonstrated on examination and on VA outpatient visits.  The Veteran continues to experience severe knee pain with palpable crepitus on motion.  He rates his knee pain as 8/10 in severity.  His knee occasionally locks or gives out, and he has fallen to the ground as a result of such occurrences.  He attempts to relieve the pain with Tramadol and he has additionally been prescribed hydrocodone.   His reported use of pain killers is significant, reflecting a severe level of disability.  His range of motion measurements vary, but are generally from zero to approximately 100 to 120.

The Veteran appeared at a hearing before the undersigned in June 2014 and he testified as to the functional impact of his knee disability.  He said that when he goes to the store, he will be pushing a car and his knee will start to give out.  He said that about every ten steps he will wince and jerk back because it feels like his knee is giving out.  This also regularly occurs when he is walking up and down steps.  His knee disability makes it difficult to do routine repairs and maintenance around his house, to do yard work, or any recreational activities.  He stated that all he does now is watch TV, though even when he is just sitting there his knee hurts.  His knee also hurts when he drives in a car for prolonged distances.

IV.  Propriety of the Reduction

To properly reduce a disability rating requires VA to meet both procedural and substantive requirements.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  The Veteran must also be informed that he may request a predetermination hearing prior to the reduction.  Id. § 3.105(i)(1).  Following this 60 day period, a final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. § 3.105(e).

The RO satisfied these procedural requirements by issuing a September 2010 rating decision and notice letter.  The Veteran was informed of the proposed reduction and all material facts and reasons for it, specifically that the August 2010 VA examination failed to reveal criteria approximating a 30 percent rating.  The notice further informed the Veteran of his right to submit additional evidence on this matter and request a personal hearing.  Thereafter, a December 2010 rating decision effectuated the reduction and assigned an effective date of March 1, 2011, for the 20 percent rating.  Thus, the RO satisfied the requirements by allowing at least a 60-day period to expire before assigning the effective date of the reduction.  

Reducing a rating also brings concurrent substantive requirements that must be followed.  Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. 213, 413, 420 (1993).  Parenthetically, the Board notes that for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating; however, as the Veteran's 30 percent disability rating for his right knee disability was in effect for just under 4 years prior to the reduction, those additional requirements are not for application.  See 38 C.F.R. § 3.344.  

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10, 4.13; Faust v. West, 13 Vet. App. 342, 350 (2000).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

After reviewing the evidence of record, the Board finds that there is competent and credible evidence that the Veteran's right knee disability has not improved.  Historically, the Veteran's disability was characterized by normal range of motion measurements and pain that appeared only subjectively on examination.  The August 2010 VA examination that lead to the proposed rating reduction demonstrated objective findings that were consistent with this characterization.  That examiner, however, called into question the credibility of the Veteran.  At various points in his opinion, the examiner noted inconsistencies in the Veteran's statements and highlighted that his movements and descriptions of pain seemed to be exaggerated relative to objective findings during the examination.  

The Board acknowledges these inconsistencies, however in this case it affords the Veteran the benefit-of-the-doubt.  In no other treatment record does an examiner imply that the Veteran is not being fully cooperative.  Further, throughout the record, the Veteran has been consistent with his descriptions of his disability.  The Veteran is competent to describe his own knee symptomatology and the Board finds that his statements are credible.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  VA treatment records from after the March 1, 2011 rating reduction also demonstrate right knee symptomatology and associated functional impairment consistent with that which existed prior to the reduction, and the Veteran's June 2014 testimony before the undersigned was also consistent with this level of disability.

In sum, the evidence of record does not show an improvement in the Veteran's right knee disability; accordingly, the RO's reduction of the rating for a right knee disability from 30 percent to 20 percent was improper.  It follows that the 30 percent rating should be restored.


ORDER

The reduction of the 30 percent disability rating for the Veteran's right knee disability was not proper and the 30 percent rating for a right knee disability is restored.


______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


